Citation Nr: 1242511	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a cognitive disorder due to traumatic brain injury (TBI) and as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION


The Veteran had active service from April 1944 to May 1946 and from August 1950 to December 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.

Although the claim on appeal was previously characterized as entitlement to service connection for TBI, it is clear from the record that the Veteran seeks service connection for residuals of a TBI, to include a cognitive disorder.  Additionally, the Veteran's representative asserted in January 2012 that the Veteran's cognitive disorder is aggravated by the Veteran's service-connected psychiatric disability.  Accordingly, the issue on appeal has been recharacterized as entitlement to service connection for a cognitive disorder due to TBI, and as secondary to service-connected disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records reveals that he injured his head in April 1946 while climbing through a hatch.  The Veteran grasped for the hatch to support himself, the hatch was not secured and closed, striking the Veteran in the forehead.  The May 1946 separation examination report notes the head injury.  

The Veteran currently has severe dementia with parkinsonian-like features.  The Veteran's claim was remanded by the Board in February 2012 to obtain a medical opinion.  The Veteran was afforded a VA examination in April 2012.  The VA examiner discussed a facial wound and nose contusion the Veteran experienced during the Korean War in 1950, but did not indicate knowledge of the April 1946 head injury.  The Veteran's claims file should be returned to the April 2012 VA examiner for review of all of the service treatment records including those related to the head injury in April 1946, and for a new opinion which considers all of the service treatment records.  

VA treatment records in December 2008, January 2009, and September 2009 indicate that the Veteran's cognitive disorder may be aggravated by the Veteran's service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.  The VA examiner should also provide an opinion regarding whether the Veteran's cognitive disorder is aggravated by the Veteran' service-connected psychiatric disorder. 

The Veteran's updated VA treatment records should be obtained.

The Veteran should be provided corrected VCAA notice which includes an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be provided an appropriate VCAA notice letter in regard to his claim for service connection for a cognitive disorder, including as secondary to service-connected disability.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.


2.  Obtain the Veteran's VA treatment records dated from September 2009 to present.

3.  When the above action has been accomplished, arrange for the Veteran's claims folder to be returned to the VA examiner who conducted the April 2012 VA examination.  The VA examiner should be requested to review the Veteran's service treatment records including those concerning the Veteran's head injury in April 1946.  The examiner should then provide an opinion as to whether the Veteran current cognitive disorder is related to a TBI during service or to any other incident of service.

If the examiner opines that the Veteran's cognitive disorder is unrelated to service, the examiner should provide an opinion regarding whether the Veteran's cognitive disorder has been aggravated by the service-connected PTSD with major depressive disorder.  The examiner is requested to review the Veteran's VA treatment records including the December 2008, January 2009, and September 2009 treatment records which discuss a possible exacerbation of the Veteran's cognitive disorder due to his service-connected psychiatric disorder.  A complete rationale for all opinions should be provided.  

If the April 2012 VA examiner is unavailable have an appropriate physician review the Veteran's claims file and provide the above requested opinions.

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



